MEMORANDUM **
California state prisoner Marvin G. Hollis appeals pro se from the district court’s summary judgments in his 42 U.S.C. § 1983 actions alleging retaliation by prison officials. We review de novo. EEOC v. Luce, Forward, Hamilton & Scripps, 345 F.3d 742, 746 (9th Cir.2003). We affirm.
The district court properly granted summary judgment to defendants because Hollis failed to raise a genuine issue of material fact as to whether their conduct was based on a retaliatory motive rather than a legitimate correctional goal. See Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir.1995) (plaintiff must show allegedly retaliatory action did not advance legitimate correctional goals).
Hollis’s remaining contentions are unpersuasive.
We treat Hollis’s motions for judicial notice as citations of supplemental authorities pursuant to Fed. R.App. P. 28(j).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.